367 F.2d 393
Lee R. CANIDA, Appellant,v.John W. GARDNER, Secretary of Health, Education & Welfare, Appellee.
No. 23441.
United States Court of Appeals Fifth Circuit.
Oct. 10, 1966.

Marilyn W. Carney, Columbus, Ga., for appellant.
Walker P. Johnson, Jr., Edward A. Davis, Asst. U.S. Attys., Floyd M. Buford, U.S. Atty., Macon, Ga., for appellee.
Before RIVES, BELL and THORNBERRY, Circuit Judges.
PER CURIAM:


1
Appellant sought review in the District Court of the administrative denial of disability benefits claimed under the provisions of 205(g), 216(i) and 223 of the Social Security Act.  Title 42 U.S.C.A. 405(g), 416(i) and 423.


2
The Hearing Examiner concluded that appellant had failed to establish that his impairments, either singly or in combination, were of such severity as would preclude him from engaging in any substantial gainful activity during the period in question.  The Appeals Council denied review.  The District Court reviewed the evidence and filed a detailed opinion in support of its judgment in favor of the Secretary.  It was the District Court's opinion that the record contains substantial evidence in support of the administrative denial.  We agree.  It is abundantly clear that the evidence supports the finding that appellant was not disabled within the meaning of the Act.  Beshears v. Celebrezze, 5 Cir., 1964, 338 F.2d 998; Estes v. Celebrezze, 5 Cir., 1964, 338 F.2d 997; Clinch v. Celebrezze, 5 Cir., 1964, 328 F.2d 778.


3
Affirmed.